Title: To George Washington from Major General Charles Lee, 30 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Sir.
                        Camp [Englishtown, N.J.] June 30th 1778
                    
                    Since I had the honor of addressing my letter by Col. Fitzgerald to your Excellency I have reflected on both your situation and mine, and beg leave to observe that it will be for our mutual convenience that a Court of inquiry should be immediately ordered—but I could wish it might be a court martial—for if the affair is drawn into length it may be difficult to collect the necessary evidences, and perhaps might bring on a paper war betwixt the adherents to both parties—which may occasion some disagreeable feuds on the Continent—for all are not my friends, nor all your admirers—I must intreat therefore from your love  of justice that you will immediately exhibit your charge—and that on the first halt, I may be brought to a tryal—and am Sir your most obt hble servt
                    
                        Charles Lee
                    
                